1. Claims 2-8, 17 are allowed.

                                                     EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by
37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted
no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Matthew T. Risdale (Reg no. 56,832) on June 4th, 2021 and via emails (from June 3rd to June 5th, 2021).



Listing of Claims:

1.    (Cancelled)

2.    (Currently Amended) A method including for managing trading communications with an electronic exchange, the method comprising:
	assigning, by a traffic monitorgateway 
traffic monitor gateway 
determining, by the traffic monitor of the gateway, whether the communications traffic exceeds the predetermined communications threshold; and
re-assigning, by the traffic monitor of the gateway the trading session to a second order router of the plurality of order routers in communication with the electronic exchange, wherein, subsequent to the re-assigning of the trading session to the second order router, the trading session includes multiple subsequent electronic trading communications from the client device to the electronic exchange and from the electronic exchange to the client device through the second order router.

3.    (Previously Presented) The method of claim 2, wherein assigning the trading session to the first order router is based on a random selection of the first order router from the plurality of order routers.



5.    (Previously Presented) The method of claim 2, wherein assigning the trading session to the first order router is according to historical data of trading volume for a trader associated with the trading session.

6.    (Previously Presented) The method of claim 5, wherein the historical data includes  trading data for the trader associated with the trading session prior to the trading session being assigned to the first order router.

7.    (Currently Amended) The method of claim 2, wherein re-assigning the trading session to the second order router further includes:
comparing, by the traffic monitor gateway re-assigned to the second order router 
in response to determining that the communications traffic between the first order router and the electronic exchange exceeds the communications traffic between the second order router and the electronic exchange.

8.    (Currently Amended) The method of claim 2, wherein the gateway includes the client device.

9-15. (Cancelled).

16.    (Cancelled).

17.    (Currently Amended) The method of claim 2, wherein the assigning of the trading session to the first order router and the re-assigning of the trading session to the second order router is by an order router balancer of the gateway.

18.    (Cancelled).




                                             REASONS FOR ALLOWANCE

Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter, as a whole or taken in combination, does not teach, “ in response to determining that the communications traffic exceeds the predetermined communications threshold re-assigning, by the traffic monitor of the gateway the trading session to a second order router of the plurality of order routers in communication with the electronic exchange, wherein, subsequent to the re-assigning of the trading session to the second order router, the trading session includes multiple subsequent electronic trading communications from the client device to the electronic exchange and from the electronic exchange to the client device through the second order router” 

The closest prior art of record, US Patent 8,073,763 to Merrin et al, discloses, “The present invention is directed to the field of securities trading. One embodiment of the present invention relates to securities trading using electronic systems. Another embodiment of the present invention relates to a computer implemented trade execution method, comprising: sending from an execution venue to each of a plurality of smart order routers a notification message; receiving at each of the smart order routers the notification message sent thereto, wherein the notification message notifies each of the smart order routers about the presence of a non-displayed priced order at the execution venue; sending from at least one of the smart order routers to the execution venue at least one order to execute against the non-displayed priced order; receiving at the execution venue each order sent from each of the smart order routers; and executing at least one order received from at least one of the smart order routers against the non-displayed priced order.”

The closest prior art of record, US Patent 8,045,566 to Roeder discloses, “ One embodiment disclosed relates to a method of load balancing between a plurality of routers. A packet is received at a router from a source host to be forward to a destination host. An algorithm is applied at the router to select a gateway for the source host for packets destined to the destination host. An ICMP redirect message is then sent from the router to the source host to reset the gateway of the source host for packets destined to the destination host. An ARP request is received at the plurality of routers from a requesting host from a source IP address in relation to a destination IP address. An algorithm is applied at each router to determine which single router is to respond to the request. The responding router sends an ARP reply to the requesting host

The closest prior art of record, US 2015/0356682 to Marynowksi discloses, “An electronic exchange system network includes a trader site having an automated trading system capable of submitting orders and/or quotes to an exchange site. The automated trading system determines whether an order or quote should be submitted based on, for example, the current market price of an option and theoretical buy and sell prices. The theoretical buy and sell prices are derived from, among other things, the current market price of the security underlying the option. The theoretical buy and sell prices are calculated when underlying factors that contribute to the theoretical prices change. Computation times of the theoretical prices may be reduced by using precalculated values and/or using interpolation and extrapolation. Other techniques may be used in addition or in the alternative to speed automatic decision-making. In addition, a system of checks may be conducted to ensure accurate and safe automated trading. The automated trading system may be capable of automatically submitting orders in connection with the underlying security in order to hedge part of the delta risk associated with the automated option trades. 



Reasons for Patent Eligibility 
Based on the 2019 PEG guidance from January 7th’, 2019.: Under Step 2A, prong 1: The claims recite an abstract idea of routing of market trades, which involves commercial interactions including agreements in the form of contracts, legal obligations and business relations. Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrate the identified abstract idea into a practical application.
In particular, Claim 2 recites, the limitations, “in response to determining that the communications traffic exceeds the predetermined communications threshold re-assigning, by the traffic monitor of the gateway the trading session to a second order router of the plurality of order routers in communication with the electronic exchange, wherein, subsequent to the re-assigning of the trading session to the second order router, the trading session includes multiple subsequent electronic trading communications from the client device to the electronic exchange and from the electronic exchange to the client device through the second order router” 

These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of an the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. Therefore, the 35 U.S.C 101 rejections for Claims 2-15 are hereby withdrawn and claims 2-8, 17 are deemed to be patent eligible.
For the reasons stated above, Claims 2-8, 17 have been deemed to be allowable.
                                                       


                                                        CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/4/2021